133 F.3d 909
Honorable Charles H. Cuffeld, President Judge PhiladelphiaTraffic Courtv.Robert N.C. Nix, Jr., Chief Justice Supreme Court ofPennsylvania, Honorable John P. Flaherty, Jr., Justice ofSupreme Court of Pennsylvania, Honorable Stephen A. Zappala,Justice of Supreme Court of Pennsylvania, Honorable Ralph J.Cappy, Justice of Supreme Court of Pennsylvania, HonorableRonald D. Castille, Justice of Supreme Court ofPennsylvania, Honorable Sandra Schultz Newman,
NO. 96-2155
United States Court of Appeals,Third Circuit.
Nov 07, 1997
Appeal From:  E.D.Pa. ,No.96cv03635

1
Affirmed.